Citation Nr: 1801903	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pneumonia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to June 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Columbia, South Carolina, Regional Office (RO). In July 2016, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.


FINDING OF FACT

Pneumonia did not originate during active service.


CONCLUSION OF LAW

The criteria for service connection for pneumonia have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's July 1963 examination for service entrance indicates the Veteran had a history of frequent colds with overall health reported as "good." The entrance examination notes no history of chronic cough, sinusitis, or ear nose and throat trouble. 

The Veteran was seen multiple times in-service with complaints of a cough and chest cold. In a July 1965 service treatment record (STR) the Veteran was seen with complaints of cough but his chest was noted to be "clear." A March 1966 STR reports the Veteran had complaints of chest cold, difficulty breathing and was diagnosed with bronchitis. An October 1966 STR notes complaints of sore throat. 

The Veteran's April 1967 separation examination notes no mouth, throat, sinus, lung, or chest problems. The examiner noted no relevant medical history or conditions and the Veteran indicated that his health was good. 

The Veteran was seen numerous times with complaints of cold symptoms after service. In an April 1980 treatment record the Veteran had complaints of a cold with symptoms including a burning sensation in the throat and bronchial region, runny nose, minimal congestion. The clinician also noted a history of bronchitis and pneumonia. In a June 1981 treatment note the Veteran was seen with complaints of a sore throat and stuffy head. In a February 1984 treatment note the Veteran was seen with complaints of sneezing and a runny nose but denied ear pain. In an August 1985 treatment note the Veteran was seen with complaints of a sore throat and nasal drainage but denied congestion. In a March 1992 treatment note the Veteran was seen with complaints of a sore throat, pain in his chest, and a deep cough. In a December 1994 treatment note the Veteran was seen with complaints of a headache, sore throat, burning in the chest, and an occasionally productive cough. 

In an October 1989 occupational health questionnaire the Veteran indicated he had never had pneumonia. 

In an April 2010 lay statement the Veteran noted he was treated for pneumonia and bronchitis while serving at Kadena Air Base in Okinawa in the fall of 1965. The Veteran indicated that he has pneumonia almost every year and requires continual treatment. 

In October 2010, the Veteran was seen with complaints of a cold including a sore throat and cough.

In May 2012, the Veteran was afforded a VA examination. The Veteran indicated that he had multiple visits to sick call in-service for a productive cough, bronchitis, and wheezing. The examiner noted the multiple sick visits in-service and several episodes of bronchitis since discharge from service. The examiner noted a diagnosis chronic bronchitis and opined that the Veteran's chronic bronchitis and recurring pneumonia is at least as likely as not incurred in service. 

In June 2012 the May 2012 examiner was asked to provide an addendum medical opinion to his May 2012 examination. The examiner stated that he did not have access to pulmonary function (PFTs) testing results for the Veteran but ordered the necessary testing. The examiner clarified that the Veteran has had recurrent bronchitis but not recurrent pneumonia. 

In July 2012, pulmonary function studies demonstrated that the Veteran has demonstrated mild obstructive ventilator defect without significant change post bronchial dilator. The examiner noted that these results do not change his original opinion. 

In a December 2012 VA treatment note the Veteran was seen in the emergency room with complaints of chills, cough, sore throat, and congestion. The indicated diagnosis was bronchitis. 

A March 2013 examination reports the Veteran's FEV1:FVC ration as 65%. The clinician notes the level reflects chronic bronchitis. 

In a January 2015 VA treatment note the Veteran indicated intermittent chest pains with some improvement due to medication and an October 2015 treatment note indicates no recent chest pain. 

In a May 2016 VA treatment note the Veteran indicates symptoms such as a non-productive cough, fever, chills, and congestion. 

A May 2016 chest X-Ray study indicates possible pneumonia and an X-Ray later in May 2016 notes no active disease. 

In an August 2016 VA medical opinion, the examiner opined that the Veteran does not have a pneumonia condition that would have been incurred while on active duty. The examiner noted the multiple sick visits in-service and several episodes of bronchitis since discharge. The examiner stated that pneumonia is caused by a bacteria that is treated and then resolved and there are no definitive findings that would indicate a chronic condition. 

The Board has considered the Veteran's assertions that his pneumonia is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of medical condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's pneumonia originated during service. The Veteran's chronic bronchitis is service connected and both VA examiners have noted that there is no evidence that his in-service complaints of cough, sore throat, and chest pain have resulted in a continuous pneumonia disability. The August 2016 examiner opined that pneumonia is a bacterial condition that is treated and then resolves. The Board has considered the Veteran's many doctor visits with symptoms such as cough, sore throat, chest pain, and congestion notes the June 2012 VA addendum opinion which states the Veteran has recurrent bronchitis but not recurrent pneumonia. However, no competent medical provider has opined that the Veteran's pneumonia began in or as a result of service. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for pneumonia is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


